CASS e PIG Rocument Bg Elled OB ORS9 age dott

CALHOUN & LAWRENCE, LLP
ATTORNEYS AT LAW
81 MAIN STREET

MEM0.ENDORSED

 

SUITE 504
WHITE PLAINS, NEW YORK !O60OlI
CLINTON W. CALHOUN, Ill* (914) 946-5900
KERRY A. LAWRENCE®** —
__ FAX (914) 946-5906
REBECCA R. BROWN®**
*ALSO scaaraeS IN VA & DC August 3, 2020
**ALSO ADMITTED IN CT
Defendant's request for temporary modification of
BY ECF bail conditions is granted as set forth below.
Hon. Nelson S. Roman Defendant must provide specific travel details to
United States District Judge the Pretrial Services Officer. Clerk of the Court
United States Courthouse requested to terminate the motion (doc. 54).
300 Quarropas St. os
White Plains, NY 10601 Dated: Aug. 3, 2020 SO ERED. _.* _
Re: United States v. Azeem Arif ee
20 Cr. 253 (NSR) -02 . Nelson S. Roman, U.S.D.J.

Dear Judge Roman:

I am writing, with the consent of the Government and Pretrial Services, to request
permission for Mr. Arif to travel to Ithaca and Niagara Falls, New York from August 14, through
August 19, 2020, for a family trip. Mr. Arif has been fully compliant with all of his pretrial
release conditions since the commencement of this prosecution.

Thank you for the Court’s consideration of this request.

Respectfully submitted,
Le Vy pr:

Kerry A. Lawrence
KAL/kvm

Ce AUSA Courtney Heavey (via e-mail)
PTSO Jessica Killian (via e-mail)

 

|) ELECTRONICALLY ri-
i DOC #: S

DATE FILED: KI 3 (Zaz jj

 

ee ee

 
